Citation Nr: 1740570	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-47 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a penile condition (currently claimed as erectile dysfunction).

3.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of fractured fingers, right hand (currently claimed as pinky injury, right hand).

4.  Entitlement to service connection for bilateral frostbite of the feet and hands.  

5.  Entitlement to service connection for a penile condition, to include erectile dysfunction.  

6.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2014 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In the December 2014 rating decision on appeal, the RO did not address the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection a pinky injury, right hand (claimed as residuals of fractured fingers, right hand), but addressed the issue only on the merits.  The Board is obligated by 38 U.S.C.A. 5108, 7104(b) to address whether new and material evidence has been submitted prior to addressing the merits of the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, despite the RO's finding, the Board must make a determination of whether new and material evidence has been presented to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issue on appeal has been recharacterized as set forth above on the cover page of this decision.

The Board finds that the Veteran will not be prejudiced by its actions in considering the new and material issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has been given adequate notice of the need to submit evidence or argument on the underlying claim and had an opportunity to submit such evidence or argument.  Moreover, by considering the issue on the merits, the RO afforded his claim more consideration than was warranted under the circumstances.

The Board observes that in the appellant's January 2015 Notice of Disagreement, he requested a hearing before a Veterans Law Judge.  However, in the substantive appeals received in September 2016, the Veteran indicated that he did not want an optional Board hearing.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016). 

The issues of entitlement to service connection for a penile condition and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1955 rating decision, the RO denied service connection for a penile condition (currently claimed as erectile dysfunction).  Although the Veteran was notified of his appellate rights in an October 1955 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

2.  The evidence received since the final October 1955 rating decision denying service connection for a penile condition includes lay evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.
	
3.  In a July 1991 rating decision, the RO denied service connection for residuals of fractured fingers of the right hand (currently claimed as pinky injury, right hand).  Although the Veteran was notified of his appellate rights in a July 1991 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

4.  The evidence received since the final July 1991 rating decision denying service connection for residuals of fractured fingers of the right hand is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

5.  In a July 2007 rating decision, the RO denied service connection left ear hearing loss.  Although the Veteran was notified of his appellate rights in an August 2007 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.

6.  The evidence received since the final July 2007 rating decision denying service connection for left ear hearing loss includes lay evidence which relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.

7.  Bilateral frostbite of the feet and hands has not been present during the period of the claim.  


CONCLUSIONS OF LAW

1.  The October 1955 rating decision denying service connection for a penile condition is final.  38 U.S.C. § 3305(b) (1952, Supp. 1957); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016)).  

2.  New and material evidence has been received to warrant reopening of the claim of service connection for a penile condition (currently claimed as erectile dysfunction).  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 1991 rating decision denying service connection for residuals of fractured fingers of the right hand is final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1990); 38 U.S.C.A. § 7105(c) (West 1991).

4.  New and material evidence has not been received to warrant reopening of the claims of service connection for residuals of fractured fingers of the right hand (currently claimed as pinky injury, right hand).  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The July 2007 rating decision denying service connection for left ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  

6.  New and material evidence has been received to warrant reopening of the claim of service connection for left ear hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for service connection for bilateral frostbite of the feet and hands have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Petition to Reopen the Claims of Service Connection for a Penile Condition, Pinky Injury, and Left Ear Hearing Loss 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

Penile Condiction (Currently Claimed as Erectile Dysfunction)

The Veteran's claim of service connection for a penile condition was initially denied in an October 1955 rating decision because, although the Veteran had a remedial circumcision for a redundant prepuce performed during service, the evidence failed to establish that the currently found condition was incidental to the Veteran's service.  In the accompanying October 1955 notification letter, the RO noted that the circumcision performed in service was to remedy a condition which existed prior to induction and was not aggravated by military service.  

The Veteran was notified of his appellate rights in the above-referenced October 1955 letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's October 1955 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  

The appellant now seeks to reopen the previously denied claim of service connection for a penile condition (currently claimed as erectile dysfunction).  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the October 1955 rating decision included service treatment records and the report of a May 1955 VA examination.  

The additional evidence received since the final October 1955 rating decision includes lay statements from the Veteran indicating that he was informed by his treating physician that his in-service circumcision caused some form of cancer, which lead to almost complete removal of the penis.  Also of record are post-service private treatment records regarding treatment for urethral meatal stenosis.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final October 1955 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  In this regard, the previous claim was denied because there was no evidence showing that the Veteran's had a penile condition that was incidental to or aggravated by military service.  As detailed herein, the evidence subsequent to the October 1955 rating decision, when presumed credible, suggests that the Veteran's current penile condition was caused by the Veteran's in-service circumcision.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current penile condition is causally related to active service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for a penile condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Residuals of Fractured Fingers, Right Hand (currently claimed as Pinky Injury, Right Hand)

The Veteran's claim of service connection for residuals of fractured fingers of the right hand was initially denied in July 1991 rating decision because the service treatment records were negative for any claim or treatment for fractured fingers of the right hand.  Additionally, the condition was not noted at the time of the military separation examination and there was no evidence of the claimed condition in the evidence of record.  

The Veteran was notified of his appellate rights in a July 1991 notification letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's July 1991 rating decision is final and not subject to revision on the same factual basis.  

The appellant now seeks to reopen the previously denied claim of service connection for residuals of fractured fingers of the right hand (currently claimed pinky finger injury).  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the July 1991 rating decision included service treatment records and the report of a May 1955 VA examination.  

The additional evidence received since the final July 1991 rating decision includes lay statements indicating that the Veteran injured his pinky during active service and post-service private and VA medical records.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final July 1991 rating decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

In this regard, the Board notes that the lay statements regarding a right pinky injury during active service and the medical evidence are new because they were not of record at the time of the July 1991 rating decision.  However, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The additional evidence does not show a current diagnosis of residuals of fractured fingers of right hand or any current disability of the right pinky finger and the Veteran's contentions were previously considered at the time of the prior decision.  The Board concludes that this evidence therefore neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

For these reasons, the Board finds that the additional evidence received since the final July 1991 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for residuals of fractured fingers, right hand (currently claimed as pinky injury, right hand) is not reopened.  The benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Ear Hearing Loss

The Veteran's claim of service connection for left ear hearing loss was initially denied in a July 2007 rating decision because, although the Veteran had left ear hearing loss as defined by VA regulations, hearing loss was not shown to have occurred during active service, was not shown within one year of discharge from active service, and was not caused by service.  

The Veteran was notified of his appellate rights in a July 2007 notification letter.  He did not appeal the RO's determination and no new and material evidence was received within a year of the issuance of the rating decision.  Thus, the RO's July 2007 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104(1991).  

The appellant now seeks to reopen the previously denied claim of service connection for left ear hearing loss.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

The evidence of record at the time of the July 2007 rating decision included service treatment records and a July 2006 private audiological record in which the physician confirmed a diagnosis of left ear hearing loss, but indicated that due to the degree of hearing loss, it cannot be stated whether the hearing loss is directly related to service.  Also of record was the report of a March 2007 VA audiological examination, in which the examiner noted a diagnosis of hearing loss and determined that the condition was no caused by or a result of noise exposure during military service.  In support of this finding, the examiner noted that there is a lack of evidence to substantiate a long-standing complaint and treatment of hearing loss.  Review of available medical and VA examination records revealed no complaint of hearing loss since the time of discharge until recent audiometric testing.  Further, the appellant had a long-standing history of civilian occupational noise exposure spanning 40 years post-military service.  VA records indicate currently progressing unilateral condition as not consistent with military noise exposure history.  Hearing loss related to noise exposure occurs at the time of injury and does not present with progressive onset.  

The additional evidence received since the final July 2007 rating decision includes lay statements indicating that the Veteran had difficulty hearing following military service and sought treatment for the condition in 1950s and 1960s.  Post-service VA medical records noting treatment for hearing loss have also been associated with the claims file.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final July 2007 rating decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim.  In this regard, the previous claim was denied because hearing loss was not shown to have occurred during active service, was not shown within one year of discharge from active service, and was not caused by service.  As detailed herein, the evidence subsequent to the July 2007 rating decision includes lay statements that, when presumed to be credible, suggest that the Veteran's left ear hearing loss has been present since his separation from active service.  The Board finds that this evidence, when presumed credible, relates to unestablished facts necessary to substantiate the claim and would trigger VA's duty to provide a medical examination to determine if the appellant's current left ear hearing loss disability is causally related to active service.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the Veteran's previously denied claim of service connection for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

II.  Service Connection for Bilateral Frostbite of the Upper and Lower Extremities

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks service connection for bilateral frostbite of the feet and hands.  He contends that the condition has persisted since active service.  

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral frostbite of the upper and lower extremities.  

Service treatment records are negative for treatment for frostbite of the feet and hands.  The Board observes that at the time of the March 1955 military discharge examination, clinical evaluation of the upper extremities, lower extremities, and feet was normal and there was no finding of the claimed condition.  

Post-service medical records are also negative for a diagnosis or complaints of frostbite of the feet and hands.

Lay statements note complaints of numbness in the hands and feet during cold weather.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has frostbite of the hands and feet, nor has he had the claimed condition at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed condition.  In this regard, frostbite of the extremities was not identified in service.  Moreover, post-service medical evidence does not demonstrate a diagnosis of the disability.  Although lay statements indicate that the Veteran suffers from numbness of the hands and feet during the cold weather, there is no indication that the symptoms are attributable to in-service frostbite or indicative of a diagnosis of the condition.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with the frostbite of the feet and hands.

To the extent that the Veteran's filing a claim of service connection for the disability may constitute lay evidence of a current disability, the Board finds that the record still lacks any indication that such disability had its inception during service or is otherwise causally related to service or any incident therein.

In summary, the record contains no indication that frostbite of the feet and hands has been present at any time since the filing of the Veteran's service connection claim.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the appellant currently frostbite of the feet and hands, the Board finds that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for a penile condition (currently claimed as erectile dysfunction) is granted.

New and material evidence having not been received, the application to reopen the previously denied claim of entitlement to service connection for residuals of fractured fingers, right hand (currently claimed as pinky injury, right hand) is denied.

New and material evidence having been received, the application to reopen the previously denied claim of entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for bilateral frostbite of the feet and hands is denied.  


REMAND

Penile Condition

The Veteran asserts that his current penile condition is due to his in-service circumcision.

In a statement by the Veteran received in February 2015, he reported that his treating private physician indicated that his penile condition, which included cancer, was caused by his in-service circumcision.  

The Board observes that the Veteran has not been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran provided private treatment records from January 2003 to April 2006 for his claim of service connection for a penile condition.  In the records, it was noted that records from 1990 to the present were available.  On remand, outstanding records from 1990 to the present regarding treatment for the Veteran's penile condition must be obtained.

Hearing Loss 

The Veteran contends that his left ear hearing loss disability is due to noise exposure during active service.  

As detailed above, the Veteran underwent a VA examination in March 2007 at which time the examiner determined that the Veteran's hearing loss disability was not the result of noise exposure during military service.  In support of this finding, the examiner noted that there is a lack of evidence to substantiate a long-standing complaint and treatment of hearing loss.  However, in the statements added to the claims file subsequent to the VA examination, it was reported that the Veteran first sought treatment for hearing loss in the 1950s or 1960s.  It was also reported that the Veteran had hearing loss following separation from active service.

In light of the additional evidence indicating that the Veteran sought treatment for left hearing loss following active service, the Board finds that an additional VA examination must be provided on remand. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claims on appeal, to specifically include treatment for his penile condition.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the Veteran's claim.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his penile condition.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

The physician must identify all penile conditions found on examination and diagnosed since February 2015.  Thereafter, the physician is to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed penile condition was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein, to include the in-service circumcision?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left ear hearing loss disability.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein?

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss the lay statements of record regarding the onset of the left ear hearing loss disability and the statements regarding treatment for hearing loss in the 1950s and 1960s. 

Additionally, the examiner is asked to discuss the impact of in-service and post-service noise exposure on the current hearing loss disability.  

The examiner is advised that the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

4.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


